Citation Nr: 0202458	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  01-02 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to October 20, 
1994, for the assignment of a 60 percent rating for 
postoperative residuals of excision of bone cyst from left 
ischium with sciatic nerve injury and muscle atrophy.  

2.  Entitlement to an effective date prior to October 20, 
1994, for the assignment of a total disability rating based 
on unemployability due to service-connected disabilities 
based upon the veteran's informal claims for that benefit on 
November 19, 1982, and on September 11, 1984.

3.  Entitlement to revision of the rating decision of 
December 27, 1994, denying a total disability rating based on 
unemployability due to service-connected disabilities on the 
grounds of clear and unmistakable error.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from January 13, 1967, to 
January 5, 1969, including service in the Republic of 
Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 2, 1999, 
November 29, 1999, and January 12, 2001, from the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  Pursuant to a Board decision of 
May 19, 1999, the rating decision of August 1999 assigned an 
increased rating of 60 percent for the veteran's service-
connected postoperative residuals of excision of bone cyst 
from left ischium with sciatic nerve injury and muscle 
atrophy, effective October 20, 1994, the date of receipt of 
the veteran's reopened claim for increase.  Implementing a 
Board decision of November 2, 1999, the rating decision of 
November 1999 assigned a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU), effective September 25, 1995, the date 
of the veteran's reopened claim for that benefit.  

The claimant filed a Notice of Disagreement, seeking earlier 
effective dates for both the 60 percent rating and the award 
of a TDIU.  In that Notice of Disagreement, he specified 
three bases for an earlier effective date for a TDIU: (1) 
Failure to consider the provisions of  38 C.F.R. 
§ 3.400(b)(2); (2) Clear and unmistakable error in failing to 
consider the provisions of 38 C.F.R. Part 4, § 4.16(b); (3) 
Grave procedural error in failing to consider the provisions 
of 38 C.F.R. Part 4, § 4.16(b), citing the Federal Circuit 
Court's opinion in Hayre v. West, 188 F.3d. 1327 (Fed. Cir. 
1999).  In August 2000, the veteran submitted a claim for 
revision of the rating decision of June 17, 1994, on the 
grounds of clear and unmistakable error (CUE) in combining 
the veteran's primary and secondary disability evaluations 
rather than adding, or unifying, those evaluations under the 
provisions of  38 C.F.R. § 3.310(a).  In addition, he 
submitted a claim of entitlement to a rating decision on the 
informal claims for a TDIU submitted on November 19, 1982, 
and on September 11, 1984.  

The rating decision of January 12, 2001, found CUE in the 
rating decision of November 1999 in not considering the 
provisions of  38 C.F.R. § 3.400(b)(2), and granted an 
earlier effective date of October 20, 1994, for the 
assignment of a TDIU.  That decision further denied revision 
of the rating decision of June 17, 1994, on the grounds of 
CUE in combining the evaluations for the veteran's primary 
and secondary disabilities rather than unifying, or adding, 
the evaluations for those primary and secondary disabilities 
under the provisions of  38 C.F.R. § 3.310(a).  In addition, 
the rating decision of January 12, 2001, declined 
consideration of an earlier effective date for a TDIU based 
on informal claims for that benefit alleged to have been 
submitted on November 19, 1982, and on September 11, 1984; 
and further denied revision of the December 27, 1994, rating 
decision on the basis of CUE in the denial of the claim for a 
TDIU.  

A Statement of the Case, issued January 18, 2001, addressed 
the issues of an effective date prior to October 20, 1994, 
for the assignment of a 60 percent evaluation for the 
veteran's service-connected postoperative residuals of 
excision of bone cyst from left ischium with sciatic nerve 
injury and muscle atrophy; whether the rating decision of 
June 17, 1994, was CUE in combining the veteran's primary and 
secondary disability evaluations rather than adding, or 
unifying, those evaluations under the provisions of 38 C.F.R. 
§ 3.310(a); and whether the rating decision of December 27, 
1994 was CUE in failing to apply the provisions of  38 C.F.R. 
Part 4, § 4.16(b).  That Statement of the Case did not 
address the denial of an effective date prior to October 20, 
1994, for a TDIU under any of the bases stated by the 
claimant in his Notice of Disagreement.  


On March 13, 2001, the claimant, through his attorney, 
perfected his appeals for an effective date prior to October 
20, 1994, for the assignment of a 60 percent rating for 
postoperative residuals of excision of bone cyst from left 
ischium with sciatic nerve injury and muscle atrophy under 
the provisions of  38 C.F.R. § 3.400(b)(2); for revision of 
the rating decision of June 17, 1994, on the grounds of CUE 
in combining, rather than adding, the ratings for the 
veteran's primary and secondary disabilities pursuant to 
38 C.F.R. § 3.310(a); and for an effective date prior to 
October 20, 1994, for the assignment of a TDIU based upon the 
veteran's submission of informal claims for a TDIU on 
November 19, 1982, and September 11, 1984, and on the basis 
that the rating decision of December 27, 1994, was CUE for 
failure to apply the provisions of  38 C.F.R. Part 4, 
§ 4.16(b).  

The case was transferred to the Board on October 24, 2001.  
See VA Form 8, dated October 24, 2001.  The record shows that 
the issues certified on appeal to the Board in October 2001 
are incorrectly stated, and do not fairly identify the issues 
which have been placed in controversy by the appellant.  The 
appeal for an effective date prior to October 20, 1994, for 
the assignment of a 60 percent rating for postoperative 
residuals of excision of bone cyst from left ischium with 
sciatic nerve injury and muscle atrophy is correctly 
identified and is in proper appellate status.  The Board 
finds that the issue of an effective date prior to October 
20, 1994, for the grant of a TDIU has remained at issue since 
the rating decision of November 1999 and the submission of a 
Notice of Disagreement alleging the three bases for the 
assignment of an earlier effective date for the grant of a 
TDIU.  The RO should issue a Statement of the Case addressing 
the issue of entitlement to an earlier effective date for the 
grant of a TDIU based upon informal claims for that benefit 
submitted on November 19, 1982, and September 11, 1984, and 
on the basis that the rating decision of December 27, 1994, 
was CUE for failure to apply the provisions of  38 C.F.R. 
Part 4, § 4.16(b).  



On November 20, 2001, the claimant's attorney submitted a 
claim for the "earliest possible effective date for the 
claimant's service-connected disabilities at the maximum 
rating."  That mailing was postmarked on November 20, 2001.  
Although that claim was received at the Board on January 14, 
2002, the delay in postal delivery of that claim to the Board 
is not attributable to any fault of the claimant or his 
attorney and the Board had not initiated appellate review of 
the case.  However, the record shows, and the claimant's 
attorney appears to concede (See BVA Submission, page 4, 
paragraph 5, lls.7-8), that a Board decision of September 11, 
1996, granted an increased rating of 40 percent for the 
veteran's service-connected low back disability, and denied 
an effective date prior to August 9, 1989, for the grant of 
service connection for that disability.  Those determinations 
were not appealed to the United States Court of Appeals for 
Veterans Claims (the Court), and became final.  Those 
decisions were implemented by the unappealed rating decision 
of November 20, 1996, which has become final as to those 
issues.  

In addition, a Board decision of May 19, 1999, granted an 
increased evaluation of 60 percent for the veteran's service-
connected postoperative residuals of excision of bone cyst 
from left ischium with sciatic nerve injury and muscle 
atrophy.  That decision was not appealed to the Court and has 
become final as to the evaluation of that disability, and the 
only issue in appellate status relating to that disability is 
that of an effective date prior to October 20, 1994, for the 
grant of the 60 percent evaluation for that disability, 
assigned by the rating action of August 2, 1999.  The 
claimant's attorney specifically cites the Board's May 19, 
1999, grant of an increased rating of 60 percent for the 
veteran's postoperative residuals of excision of bone cyst 
from left ischium with sciatic nerve injury and muscle 
atrophy (See BVA Submission, page 5, paragraph 2, lls. 1-2).  
The record shows that the issue of an effective date prior to 
October 20, 1994, for the assignment of a 60 percent rating 
for postoperative residuals of excision of bone cyst from 
left ischium with sciatic nerve injury and muscle atrophy is 
already in appellate status.  The Board's May 19, 1999, 
decision granting an increased rating of 60 percent for that 
disability was not appealed to the Court and has become 
final.  

The Board therefore construes the BVA Submission, dated 
November 20, 2001, and received at the Board on January 14, 
2002, to constitute reopened claims for a rating in excess of 
40 percent for the claimant's service-connected low back 
disability, and for a rating in excess of 60 percent for his 
postoperative residuals of excision of bone cyst from left 
ischium with sciatic nerve injury and muscle atrophy.  Those 
issues have not been adjudicated and are not part of the 
current appeal.  Further, those issues are not inexplicably 
intertwined with the issues currently on appeal.  As the 
claimant's attorney has repeatedly complained about the delay 
in resolving the matters already in appellate status, citing 
the Veterans Benefits Improvement Act of 1994 (VBIA), the 
Board refers the reopened claims for increased ratings for 
the veteran's service-connected disabilities to the RO for 
appropriate action following the completion of the actions 
requested in this Remand order.  

The Board further notes that in that same BVA Submission, 
received at the Board on January 14, 2002, the claimant's 
attorney stated that, "in light of the pending claim from 
November of 1982 for TDIU and in light of the clear evidence 
that the veteran could not work due to his service-connected 
disabilities, the Board need not address the issue of unified 
versus combined ratings (emphasis in original)."  The Board 
construes that language to constitute the withdrawal of the 
issue of entitlement to revision of the rating decision of 
June 17, 1994, on the grounds of CUE in combining the 
veteran's primary and secondary disability evaluations rather 
than adding, or unifying, those evaluations.  Governing law 
and regulations provide that a Substantive Appeal may be 
withdrawn in writing at any time before the Board of Veterans 
Appeals promulgates a decision.  See  38 U.S.C.A. 
§ 7105(d)(3) (West 1991);  38 C.F.R. § 20.204(b), Rule 204 
(2001).  Withdrawal may be by an appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a Notice of Disagreement or a Substantive 
Appeal filed by the appellant.  See  38 U.S.C.A. § 7105(b)(2) 
(West 1991);  38 C.F.R. § 20.204(c), Rule 204 (2001).  The 
record in this case shows that on March 13, 2001, the 
claimant's attorney filed a Substantive Appeal perfecting the 
appeals as to the issues set forth on the title page of this 
decision, including that of entitlement to revision of the 
rating decision of June 17, 1994, on the grounds of CUE in 
combining the veteran's primary and secondary disability 
evaluations rather than adding, or unifying, those 
evaluations.  Thus, the claimant's attorney has the requisite 
authority to withdraw the Substantive Appeal and to terminate 
the current appeal as to that issue.  The other issues remain 
in appellate status.  Also in the January 14, 2002, BVA 
Submission, the claimant's attorney submitted argument to the 
Board in which he asked that the claim again be remanded to 
the RO on the issue of an earlier effective date for each of 
the veteran's service-connected disabilities, to specifically 
include an effective date prior to August 9, 1989, for the 
grant of service connection for a low back disability.  The 
record shows that service connection for a low back 
disability was granted by Board decision of June 1994, and 
implemented by rating decision of June 17, 1994, which 
assigned a 20 percent evaluation for that disability, 
effective August 9, 1989.  The veteran appealed both the 
evaluation of that disorder and the effective date assigned.  
A Statement of the Case was issued in December 1994 
addressing both issues, and the veteran perfected his appeal 
in March 1995.  A Supplemental Statement of the Case was 
issued in June 1995 addressing the issues of a rating in 
excess of 20 percent for a low back disability and an 
effective date prior to August 9, 1989, for the grant of 
service connection for that disability.  Another Supplemental 
Statement of the Case, issued in June 1995, addressed only 
the issues of increased ratings for his service-connected 
postoperative residuals of a bone cyst removal, right 
ischium, with sciatic nerve injury and muscle atrophy, and 
for his low back disability, as well as the appeal for a 
total disability based on unemployability.  A Board decision 
of September 1996 increased the evaluation for the veteran's 
service-connected low back disability to 40 percent, and 
denied the veteran's appeal for an effective date prior to 
August 9, 1989, for the grant of service connection for his 
low back disability.  In the absence of an appeal, the 
Board's determinations as to the evaluation and effective 
date of the veteran's low back disability became final.  A 
rating decision of November 20, 1996, implemented that Board 
decision, assigning a 40 percent evaluation for a low back 
disability, effective August 9, 1989.  That decision was not 
appealed and has become final.  Thus it would appear that 
both the evaluation and the effective date for the award of 
service connection for the veteran's low back disability have 
been finally decided and are final, and that additional 
evidence must be submuitted to reopen the issue of an 
increased evaluation.  

On November 23, 2001, the appellant submitted a timely Notice 
of Disagreement with the rating decision of January 12, 2001, 
in which the RO declined to adjudicate the informal claims 
for a TDIU submitted in November 19, 1982, and on September 
11, 1984.  The Board finds that the veteran's Notice of 
Disagreement seeks an effective date prior to October 20, 
1994, for the grant of a TDIU on the basis that informal 
claims for that benefit had been submitted on November 19, 
1982, and on September 11, 1984, and that, under the 
provisions of  38 C.F.R. § 3.155(a), those claims had 
remained pending and unadjudicated until the rating decision 
of January 8, 1996.  However, the record shows that in the 
appellant's August 8, 2000, Notice of Disagreement seeking an 
effective date prior to October 20, 1994, for the assignment 
of a TDIU, it is stated that "[O]n December 27, 1994, the 
VARO issued a Rating Decision which was the first decision 
regarding the issue of TDIU.  The VARO denied the veteran's 
claim and the veteran filed a Notice of Disagreement on March 
16, 1995; however, the veteran failed to perfect his appeal 
with a VA9 in response to the April 6, 1995, Statement of the 
Case."  That document further states, "The veteran then 
reopened his claim for TDIU on September 22 [sic], 1995."  
(See Notice of Disagreement, dated August 8, 2000, page 2, 
Procedural History.)  The Board notes, without deciding, that 
the final rating decision of December 27, 1994, denying the 
claim for a TDIU would appear to have been dispositive of any 
and all outstanding claims for a TDIU, including both formal 
and informal claims, and that the veteran failed to perfect 
his appeal of that decision.  The veteran then reopened his 
claim for a TDIU on September 25, 1995, as indicated by his 
attorney and as shown by the record.  

As the veteran's appeal is to be remanded to the RO for 
consideration of the issues currently in appellate status 
under the provisions of the VCAA where applicable, and for an 
informal hearing before the RO's decision review officer, the 
decision review officer should discuss the specific nature of 
the claims included in the request for the "earliest 
possible effective date for the claimant's service-connected 
disabilities at the maximum rating."  


REMAND

This case must be remanded because the veteran's attorney has 
requested a hearing at the RO.  

The claimant, through his attorney, has invoked the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 114 Stat. 2096, 2099 §§ 2-7, 
114 Stat. 2096, 2096-2099 (effective November 9, 2000) 
[codified as amended at  38 U.S.C.A §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001)], arguing that he has not 
been given appropriate notification of the required 
information and evidence necessary to establish entitlement 
to the benefits sought on appeal, and of VA's duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 114 Stat. 2096, 2099 §§ 2-7, 114 Stat. 2096, 2096-2099 
(effective November 9, 2000) [codified as amended at  38 
U.S.C.A §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  The cited law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) [codified as 
amended at  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)].  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), governing reopening of previously and 
finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  As none of the 
issues on appeal address the reopening of previously finally 
denied claims, the Board will not further discuss the 
regulations applicable to such claims.  In general, where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

The Board's review of the record shows that the claimant has 
not been provided notification of the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended 
at  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  The RO should take immediate action to provide 
written notice of the provisions of the VCAA to the claimant 
and his attorney.  Thereafter, the RO should ensure that all 
relevant evidence necessary for an equitable disposition of 
the instant appeal has been obtained by the RO, and that VA's 
duty of notification to the claimant of required information 
and evidence and its duty to assist him in obtaining all 
evidence necessary to substantiate his claims have been fully 
met.  

In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court 
addressed the issue of whether CUE motions must be remanded 
due to enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In concluding that the VCAA is not applicable to the 
appellant's allegations of CUE in the Board decisions then at 
issue, the Court stated that even though the VCAA is a reason 
to remand "many, many claims, . . . it is not an excuse to 
remand all claims."  While the VCAA is potentially 
applicable to all pending claims, as held in Holliday v. 
Principi, 14 Vet.App. 280 (2001), and where applicable 
jurisprudence dictates that VA and not the Court decide in 
the first instance what impact the VCAA has upon a claim, 
where the VCAA can have no application as a matter of law the 
Court not only may, but must so hold.  The Court found that 
CUE is fundamentally different from any other kind of action 
in the VA adjudicative process, and that because CUE claims 
are not conventional appeals, but rather are requests for 
revision of previous decisions, the VCAA was inapplicable to 
such claims.  A litigant alleging CUE is not pursuing a claim 
for benefits, but rather is collaterally attacking a final 
decision.  While CUE, when demonstrated, may result in 
reversal or revision of a final decision on a claim for 
benefits, it is not by itself a claim for benefits.  Thus, a 
"claimant", as defined by 38 U.S.C.A.§ 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  The claim for 
revision of the rating decision of December 27, 1994, on the 
grounds of CUE is remanded solely in response to the timely 
request from the claimant's attorney that he be afforded a 
hearing before an RO decisions review officer prior to the 
Board's consideration of those claims. 

The RO should schedule a hearing before a decision review 
officer and provide the claimant's attorney reasonable 
advance notice of the date, time, and place of that hearing.  
During that hearing, the claimant and his attorney should be 
asked to clarify the specific issues on appeal, as the issues 
recently raised appear in some instances to be duplicative of 
other issues already in appellate status or previously 
finally decided.  When that has been accomplished, the RO 
should review those issues and ensure that all procedural 
requirements have been met with respect to each issue on 
appeal.  

The RO should issue a Statement of the Case addressing the 
issue of an earlier effective date for the grant of a TDIU 
based upon the claimant's informal claims of November 19, 
1982, and September 11, 1984, for a TDIU pursuant to the 
provisions of  38 C.F.R. § 3.155(a) (2001).  

The claimant and his attorney are hereby notified of their 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).  The Federal Circuit 
Court has held that the general rule is that where evidence 
to prove a fact is peculiarly within the knowledge and 
competence of one of the parties, fairness requires that 
party to bear the burden of coming forward.  Jensen v. Brown,  
19 F.3d. 1413 (Fed. Cir. 1994).  Should the claimant or his 
attorney be aware of the existence of any relevant evidence 
which bears upon the matters on appeal but has not been 
obtained by the RO, all such evidence should be submitted to 
the RO for consideration, or the name and address of the 
individual or facility having custody of that evidence should 
be identified in order for the RO to obtain such evidence.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  



The case is REMANDED to the RO for the following actions:

1.  The RO should provide written notice 
of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) [codified as amended at  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)], and its 
implementing regulations, to the claimant 
and his attorney.  

2.  The RO should further schedule a 
hearing before a decision review officer.  
During that hearing, the claimant and his 
attorney should be asked to clarify the 
specific issues on appeal, as the issues 
recently raised appear in some instances 
to be duplicative of other issues already 
in appellate status or previously finally 
decided.  When that has been 
accomplished, the RO should review all 
issues in appellate status and ensure 
that all procedural requirements have 
been met with respect to each issue on 
appeal prior to returning the case to the 
Board.  As the claimant, through his 
attorney, has filed a Notice of 
Disagreement with the rating decision of 
January 12, 2001, which declined to 
adjudicate the claimant's informal claims 
for a total disability rating based on 
unemployability pursuant to  38 C.F.R. 
§ 3.155(a), and has requested issuance of 
a Statement of the Case addressing that 
issue, the RO should issue the requested 
Statement of the Case and provide a 
reasonable period for response.  

3.  The RO should notify the claimant and 
his attorney in writing of their right to 
submit additional evidence and argument 
on the matters the Board has remanded to 
the RO.  Should the claimant or his 
attorney be aware of the existence of any 
relevant evidence which bears upon the 
matters on appeal but has not been 
obtained by the RO, such evidence should 
be submitted to the RO for consideration, 
or the name and address of the individual 
or facility having custody of that 
evidence should be identified in order 
for the RO to obtain such evidence.  

4. When the above actions have been 
completed, the RO should review the 
claims folders and ensure that all 
relevant evidence necessary for an 
equitable disposition of the instant 
appeal has been obtained, and that VA's 
duty of notification to the claimant of 
required information and evidence and its 
duty to assist him in obtaining all 
evidence necessary to substantiate his 
claims have been fully met under the 
VCAA.  

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of an effective 
date prior to October 20, 1994, for the 
assignment of a 60 percent rating for 
postoperative residuals of excision of 
bone cyst from left ischium with sciatic 
nerve injury and muscle atrophy; an 
effective date prior to October 20, 1994, 
for the assignment of a total disability 
rating based on unemployability due to 
service-connected disabilities; and 
entitlement to revision of the rating 
decision of December 27, 1994, on the 
grounds of clear and unmistakable error.  
In addition, the RO should adjudicate all 
additional issues that have been placed 
in appellate status following the rating 
decision of January 12, 2001, including 
the issue of an effective date prior to 
October 20, 1994, for the assignment of a 
TDIU based upon the claimant's informal 
claims of November 19, 1982, and 
September 11, 1984, for a TDIU pursuant 
to the provisions of  38 C.F.R. 
§ 3.155(a).

If the benefits sought on appeal remain denied, the claimant 
and his attorney should be provided a Supplemental Statement 
of the Case (SSOC).  That SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


